DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the first line is redundant.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claims 1 – 11 are objected to because of the following informalities:  
The first line of the claim is redundant.
Appropriate correction is required.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 10,583,697) in view of Hellat et al. (US 10,546,070).
With respect to claim 1, Miura et al. teach a sound absorber (Fig.3, Item 21) mounted on a moving component (Fig.3, Item 99) in an air environment to reduce acoustic resonance, wherein the sound absorber is configured as a rectangular hexahedral box and forms a porous Helmholtz resonance sound absorbing structure (Fig.4), the box has two sides defining boundaries of two ends of the box in the moving direction of the moving component (Figs.3 and 4); but fail to disclose wherein the inside of the box is divided by a partition into a first cavity and a second cavity successively arranged in the moving direction of the moving component, the partition is parallel to one side of the box, two hollow tubes are mounted on the side, the two hollow tubes respectively have an orifice opened to a wheel air chamber on the side and extend into the first cavity at a distance corresponding to their lengths, a hollow tube is mounted on the partition, the hollow tube has an orifice opened to the first cavity on the partition and extends into the second cavity at a distance corresponding to its length, and the first cavity and the second cavity constitute two layered resonant cavities of the porous double-layer Helmholtz resonance sound absorbing structure.  
On the other hand, Hellat et al. teach sound absorber (Fig.7b, Item 22) being configured as a rectangular hexahedral box and forms a porous double-layer Helmholtz resonance sound absorbing structure (Fig.7b), the inside of the box is divided by a partition into a first cavity (Fig.7b, Item V2) and a second cavity (Fig.7b, Item V1) successively arranged, the partition is parallel to one side of the box, two hollow tubes (Fig.7b, Items N1 and N2) are mounted on the side, the two hollow tubes respectively have an orifice opened to an air chamber (Fig.7b, Item 5) on the side, a hollow tube (Fig.7b, Item N3) is mounted on the partition, the hollow tube has an orifice opened to the first cavity on the partition and extends into the second cavity (Fig.7b, Item V1), and the first cavity and the second cavity constitute two layered resonant cavities of the porous double-layer Helmholtz resonance sound absorbing structure.  
The Examiner considers that it would have been an obvious matter of design choice to provide the two hollow tubes extending into the first cavity at a distance corresponding to their lengths because it would tune the resonator to exhibit a predetermined acoustic response, it would also provide a compact design to the resonator.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Hellat et al. Helmholtz resonator design with the Miura et al. design because each of the resonating chambers could be tuned to different sound frequencies, in this manner conveniently broadening the acoustic performance of the resonator.
With respect to claim 2, Hellat et al. teach wherein the structural parameters of the box are determined by a predetermined sound absorption coefficient and a sound absorption amount of the porous two-layer Helmholtz resonance sound absorbing structure, the structural parameters comprising plate thicknesses of the partition and the side, orifice diameters and lengths of the hollow tubes, and shapes, volumes and wall thicknesses of the first cavity and the second cavity (Col.5, Line 43 – Col.6, Line 35). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
  With respect to claims 3 and 11, Miura et al. teach wherein the sound absorber (Fig.3, Item 21) is mounted inside a wheel (Fig.3, Item 99) air chamber to reduce acoustic resonance (Abstract).  
With respect to claims 4 and 10, the Examiner takes official notice that it is well known in the art to provide one or more sound absorbers being mounted on a hub of the wheel because it would assure that the sound present inside the wheel is affected by a sound absorber; as disclosed by Kurata (JP 2015067051) and Nourzad et al. (US 2018/0029425).  
With respect to claim 5, Miura et al. teach wherein the sound absorber is mounted in a state that the bottom surface of the box is attached to the rim bottom surface of the hub, and is arranged such that the side mounted with the two hollow tubes is used as an air incident flow side when the wheel rotates (Figs.3 and 4).  
With respect to claims 6, 8 and 9, the Examiner takes official notice that it is well known in the art to fix the sound absorber to the hub of the wheel by means of a band because it would permit to remove the sound absorber in order to provide maintenance and/or replace the sound absorber for another tuned to a different frequency range as necessitated by the specific requirements of the particular application; also, Nourzad et al. (US 2018/0029425) teach a sound absorber fixed to the hub of the wheel by means of a band; and wherein the sound absorber is provided with a U-shaped groove on the top surface of the box opposite to the bottom surface of the box, and the band is embedded into the U-shaped groove and wound one circle on the hub to fix the box of the sound absorber; and wherein two ends of the band are fastened by buckles, and the fastening force of the band can be adjusted and/or displayed by means of a fastening tool.  
 With respect to claim 7, Miura et al. teach wherein the box of the sound absorber is made of metal or plastic and forms a structural resonance sound absorbing device itself, and the first-order natural mode frequency of the structural resonance sound absorbing device is identical to that of the wheel air chamber (Col.5, Lines 4 – 14).  



Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 10, 2022